Exhibit 10.1

THIS AGREEMENT is made on November 7, 2014


BETWEEN:


(1)
Euro Car Parts Limited, a company incorporated in England with company number
2680212 and whose registered office is at Euro House Fulton Road, Wembley
Industrial Estate, Wembley, Middlesex, HA9 0TF (the “Buyer”)

(2)
LKQ Corporation, a company incorporated in the State of Delaware (“LKQ”); and

(3)
Sukhpal Singh Ahluwalia, of The Garth, London Road, Batchworth Hill,
Rickmansworth, Hertfordshire WD3 1JR ( “SSA”); and

(4)
APX Autopart Express Limited a company incorporated in England with company
number 9255164 and whose registered office is at 34 Greenhill Crescent, Watford
Business Park, Watford WD18 8JU (the "Company").



RECITALS


(A)
The Buyer desires to purchase, and the Company desires to sell, certain assets
owned by the Company) relating to an aftermarket vehicle parts distribution
business (the “Business”).

(B)
LKQ, the Buyer and SSA further desire to set forth certain other terms relating
to their business relationship after the date hereof.



IT IS AGREED as follows:


1.
Purchase and Sale of Assets. Effective as of the execution and delivery of this
Agreement, the Company agrees to (and in consideration of the Buyer and LKQ
entering into the Agreement with the Company, SSA agrees to procure that the
Company will) sell and deliver to the Buyer with full title guarantee, free and
clear of all liens and encumbrances of every kind, the following assets
(together the “Assets”) of the Company:

a.
the assets of the type listed in Schedule 1, where they are currently located at
the 49 locations formerly operated by Unipart and listed in Schedule 2;

b.
all of the storage and logistics racking located at the headquarters of the
Company located at 34 Greenhill Crescent, Watford Business Park, Watford WD18
8JU (the "Headquarters"); and

c.
any other fixtures and fittings (other than landlord's fixtures and fittings)
currently located at the Headquarters that are capable of being removed from
that location without material damage

(except in each case those listed in Schedule 3).


1.1
Save as otherwise expressly provided, the Company and SSA:





--------------------------------------------------------------------------------





a.
remain responsible for all liabilities in connection with the Business or the
Assets incurred up to and including the date of this Agreement (including
creditors of the Business and all outgoings, costs and expenses of the
Business);

b.
remain responsible for all claims in connection with the Business or Assets
outstanding as at the date of this Agreement;

c.
will promptly deal with the liabilities set out in section 1.1(b) and will
promptly settle the claims referred to in section 1.1(b); and

a.
will indemnify the Buyer against all liabilities, losses, costs, damages and
expenses arising out of or in connection with the Company’s failure to comply
with its obligations under section 1.1(a) and 1.1(b).



1.2
The Buyer shall ensure that the assets sold to the Buyer are removed from the
relevant locations as soon as reasonably practicable after the date of this
Agreement and in any event by 15 December 2014. Where they are not so removed,
the Company shall (at the cost of the Buyer, where reasonably incurred) be
entitled to remove the assets and dispose of them on such terms as the Company
may decide. The net proceeds of sale shall be paid to the Buyer as soon as
reasonably practicable.



2.
Payment by the Buyer. In consideration of the transaction described in this
Agreement, the Buyer shall pay to the Company £4 million by electronic funds
transfer, to be sent on the business day following the date of Completion (as
defined below), to the following account (or by such method as may be agreed
between the Buyer and the Company):



[Personal bank account information redacted.]






--------------------------------------------------------------------------------



3.
Completion: Completion shall take place immediately following the signing of
this Agreement (“Completion”) when:

a.
The Company shall deliver the assets to be sold to the Buyer at the locations at
which they are currently located;

b.
The Buyer and SSA shall enter into the service agreement in the form set out in
Schedule 4; and

c.
LKQ and SSA shall enter into the indemnification agreement in the form set out
in Schedule 5.



4.
Warranties. The Company warrants to the Buyer that:



a.
each Asset is legally and beneficially owned by the Company free from any
Encumbrance;

b.
the Company has full access rights to the Headquarters and the locations listed
in Schedule 2 and that the Buyer shall not be obstructed or incur any liability
or expense in accessing the delivered Assets for the purposes of collection
pursuant to section 3(a) of this Agreement;

c.
neither the Company nor so far as the Company is aware any person for whose acts
the Company may in respect of the Business be contractually or vicariously
liable is party to (whether as claimant, defendant or otherwise) any civil,
criminal, tribunal, arbitration, administrative or other proceedings in respect
of the Business or any of the Assets and, so far as the Company is aware, no
such proceedings are pending or threatened; and

d.
there is no outstanding or unsatisfied judgment, decree, order, award or
decision of a court, tribunal, arbitrator or governmental agency against the
Seller in relation to the Business and the Company is not party to any current
undertaking or assurance given to a court, tribunal or any other person in
connection with the determination or settlement of any claim or proceedings in
relation to the Business which remains outstanding.



5.
Employment of Certain Persons. The Buyer agrees that (and LKQ shall procure
that) within five business days of the date of this Agreement:

a.
In respect of the persons listed in Schedule 6 (the“ Returning Employees”) the
Buyer will offer employment at the Buyer at a grade which is no less senior and
with terms and conditions of employment including remuneration and benefits
which are no less favourable than those which they previously enjoyed and with
their period of continuous employment agreed to be continuous and unbroken from
the date that their previous employment with the Buyer began for the purposes of
calculation of their contractual rights.

b.
Where the role previously occupied by a Returning Employee has been offered to
another employee the Buyer will use its reasonable endeavours to offer





--------------------------------------------------------------------------------



employment in a position similar to the one previously occupied by that
Returning Employee.
c.
Where the role previously occupied has not been offered to another employee, the
Buyer shall offer that role to the relevant Returning Employee.

 
Notwithstanding the generality of the foregoing, LKQ shall, and shall procure
that the Buyer shall:
a.
offer Sukhbir Kapoor his former position as Director of Purchasing at the Buyer
and use reasonable endeavours to try to persuade him to accept that offer; and

b.
meet Mark Dixon at least once for the purpose of assessing whether he will be
offered a position at the Buyer although any decision as to whether such a
position shall be offered shall be at the sole discretion of LKQ.



Any offer under this section 5 shall remain open for acceptance for two weeks
from the date on which such offer is received by the person to whom it is
addressed.


6.
Positions with LKQ and the Buyer. The Board of Directors of LKQ Corporation will
nominate SSA as a Director of LKQ Corporation and procure that he becomes a
director of LKQ Corporation as soon as reasonably practicable following the date
of this Agreement. Such directorship shall be subject to re-election by the
stockholders of LKQ Corporation at the annual meeting in May 2015 and at each
subsequent annual meeting at which SSA is nominated to be a director. LKQ shall
procure that SSA be appointed as a director of the Buyer as soon as reasonably
practicable following the date of this Agreement with the title Executive
Chairman.



7.
India Venture. SSA and LKQ will discuss in good faith the establishment of a
joint venture in India for the distribution of mechanical aftermarket parts.



8.
Press Release. SSA shall provide to LKQ a recommended press release regarding
SSA’s new positions at LKQ. The parties agree that such press release shall not
be released without the consent of both SSA and LKQ.



9.
Advice on this Agreement. LKQ acknowledges that Mahesh Shah has been allowed to
advise SSA regarding the negotiations of this Agreement, and that no such advice
has been or shall be a breach of any non-competition obligations or other
restrictions of Mahesh Shah owed to LKQ, the Buyer or any company directly or
indirectly connected with them.



LKQ shall procure that any member of its group, being LKQ, any of LKQ’s
subsidiary undertakings and any parent undertaking of LKQ and all other
subsidiary undertakings of any parent undertaking of LKQ, as construed in
accordance with section 1162 of the Companies Act 2006, as amended (“LKQ’s
Group”), shall be bound by the provisions of this section as if they were
parties to this Agreement.






--------------------------------------------------------------------------------



10.
Settlement of Claims.

a.
LKQ agrees that by entering into this Agreement it irrevocably waives and
settles (and agrees to procure that each member of LKQ’s Group irrevocably waive
and settle) any and all claims or rights which they may have against SSA, Mahesh
Shah, and Returning Employees in each case arising from the establishment and
operation of the business of the Company and any steps taken in preparation for
such establishment and operation, provided that, for the avoidance of doubt,
nothing in this section 10(a) shall in any way limit or restrict the rights of
LKQ or any member of LKQ’s Group in respect of any action undertaken by any such
person after the date of this Agreement.



b.
SSA and the Company agree (and SSA shall procure that Mahesh Shah agrees)  to
irrevocably waive and settle any and all claims or rights which they may have
against LKQ and/or members of LKQ’s Group in each case arising from their
employment or engagement by LKQ or any member of the LKQ Group prior to the date
of this Agreement and/or in respect of any action taken by LKQ and/or each
member of LKQ’s Group  in response to the establishment and operation of the
business of the Company and/or in preparation for such establishment and
operation.



11.
Employment Liabilities



a.
If the employment or any liabilities in respect of any employee of the Company
other than a Returning Employee (“Transferring Employee”) transfers to LKQ, the
Buyer or any member of LKQ’s Group or is alleged to have done so as a
consequence of this Agreement then LKQ, the Buyer or any member of LKQ’s Group
as appropriate shall upon becoming aware of such effect, or an allegation of
such effect be entitled to dismiss the Transferring Employee. SSA will fully
indemnify LKQ, the Buyer or any member of LKQ’s Group as appropriate against all
damages, losses, costs, awards, liabilities and expenses which the they incur or
suffer arising directly or indirectly in connection with the employment or
termination of the employment of any Transferring Employee whether arising
before, on or after the date of this Agreement (including but not limited to any
claim for a failure to properly inform and consult under Transfer of
Undertakings (Protection of Employment Regulations) 2006 (as amended) (“TUPE”))



b.
In respect of both the Returning Employees and Transferring Employees SSA will
fully indemnify LKQ, the Buyer or any member of LKQ’s Group as appropriate
against all damages, losses, costs, awards, liabilities and expenses which the
they incur or suffer arising directly or indirectly in connection with: (i) any
failure by the Company to pay all outstanding salary and meet and fund all other
contractual benefits for their period of employment with the Company up to the
later of the date of this Agreement or the date upon which any Returning
Employee commences employment with the Buyer; (ii) in connection with any





--------------------------------------------------------------------------------



act or omission by the Company prior to the date of this Agreement which is
deemed to have been done by LKQ, the Buyer or any member of LKQ’s Group as
appropriate by virtue of TUPE; and (iii) any claim arising from the Company’s
failure to inform or consult as required under Regulation 13 or 14 of TUPE; and


c.
In respect of the Returning Employees provided the Buyer complies with its
obligations set out in section 5 of this Agreement SSA will fully indemnify LKQ,
the Buyer or any member of LKQ’s Group as appropriate against all damages,
losses, costs, awards, liabilities and expenses which the they incur or suffer
arising directly or indirectly as a result of an allegation that in providing
terms in accordance with section 5 LKQ, the Buyer or any member of LKQ’s Group
as appropriate have failed to discharge its obligations pursuant to Regulation
4(2) of TUPE.



12.
Contracts (Rights of Third Parties) Act 1999.

a.
Save as set out in sections 12(b) and 12(c) a person who is not party to this
Agreement shall have no right under the Contracts (Rights of Third Parties) Act
1999 to enforce any term of, or enjoy any benefit under, this Agreement.

b.
Any third party upon whom benefits are conferred by section 9 may enjoy the
benefit and enforce the terms of this section in accordance with the Contracts
(Rights of Third Parties) Act 1999.

c.
Mahesh Shah upon whom benefits are conferred by section 10(a) may enjoy the
benefit and enforce the terms of this sub-section in accordance with the
Contracts (Rights of Third Parties) Act 1999.

d.
Notwithstanding this, the parties to this Agreement do not require the consent
of any such person to rescind or vary this Agreement at any time, even if that
variation or rescission affects the benefits conferred on any such person.



13.
Invalidity. If any provision of this Agreement is held to be invalid or
unenforceable, the parties shall use all reasonable endeavours to replace the
invalid or unenforceable provision by a valid and enforceable provision the
effect of which is as close as possible to the intended effect of the invalid or
unenforceable provision.



14.
VAT.

a.
All amounts expressed in this Agreement as being payable by the Buyer are
expressed exclusive of VAT which may be payable on such amounts, and the Buyer
agrees to pay such amounts to the Company in accordance with section 14(b).



b.
Where the Buyer is liable to pay any amount in respect of VAT to the Company (in
accordance with section 14 (a)) the Buyer shall pay such amounts to the Company
on 2 February 2015, provided that the Seller has produced a valid VAT invoice to
the Buyer in respect of such.





--------------------------------------------------------------------------------



15.
Entire Agreement: This Agreement constitutes the entire agreement and
understanding between the parties and supersedes all previous agreements between
the parties relating to its subject matter. Each party acknowledges that, in
entering into this Agreement, it does not rely on and shall have no right or
remedy in respect of any warranty or representation (whether innocently or
negligently made) of any person except as expressly set out in this Agreement.
Nothing in this section, however, shall limit or exclude any liability for
fraud.



16.
Governing Law and Jurisdiction. This Agreement and any non-contractual
obligations arising out of or in connection with this Agreement shall be
governed by and construed in accordance with the law of England. Each party
agrees that the courts of the England are to have exclusive jurisdiction to
settle any dispute that may arise out of or in connection with this Agreement.
Each party irrevocably submits to the jurisdiction of the courts of England and
waives any objection to proceedings in any such court on the ground of venue or
on the ground that proceedings have been brought in an inconvenient forum.







--------------------------------------------------------------------------------



Schedule 1


Type of Assets to be sold


1
Mezzanine Floors
2
Branch warehouse Racking and shelving
3
Branch Shelves for the counter
4
Label generating machine
5
Warehouse tools - Metal Cutter, strapping machine
6
Telephone Instrument and telephone exchange units
7
Fax Machine
8
Printers and multi-functional device
9
Computers, Servers, Monitors if any, Network cables
10
Routers and cabinets for routers
11
Furniture, Tables, Chairs
12
Kitchen items such as kettle, microwave, and fridge
13
Boilers
14
Heaters
15
Pallet pump trucks
16
Pallets, wooden crates, tote boxes
17
Bunds for storing oil barrels
18
Vacuum cleaner
19
Oil Barrel trailers
20
Step ladders
21
Fire extinguishers
22
First aid kit and eye wash kit
23
Safe for money storage
24
Shutters
25
Stationery
26
Cleaning equipment and cleaning agents
27
Alarm system /equipment & security cameras
28
Trolley for stock movement





--------------------------------------------------------------------------------



Schedule 2


Locations at which assets located


1
Ashford
Unit 13 Mace Industrial Estate
TN24 8PE
2
Aylesbury
Unit 2A Plot 11 Kempson Close Gateway Industrial Estate
HP19 8UQ
3
Birmingham Aston
Units 3, 4 & 5 Maple Leaf Bus Park, Walter Street
B7 5ET
4
Bletchley
Unit 1 Holdom Avenue, Saxon Park
MK1 1QU
5
Bolton
Bridgeman Street
BL3 6BY
6
Bournemouth
Unit 13 & 14 Elliot Road, West Howe Ind Est
BH11 8LZ
7
Bradford
Unit 3, Revival Park, Millersdale Close, Euroway Trading Estate
BD4 6RX
8
Brierley Hill
21 Pedmore Road
DY5 1TJ
9
Bristol
Unit 12, Avonside Industrial Estate, Feeder Road
BS2 0UQ
10
Cardiff
Unit 4 & 5 Dominions Way Ind Est, Newport Road
CF24 1RF
11
Chelmsford
Unit 15, Chelmsford Industrial Estate, Tattersall Way
CM1 3UB
12
Chester
Trafford Street
CH1 3HP
13
Coventry
Unit B3, Stag Ind Est, Lockhurst Lane
CV6 5RL
14
Crawley
Un+A19:C19it 11 & 12 Cobham Way, Gatwick International Distribution Centre
RH10 9RX
15
Croydon
58-60 Windmill Road
CR0 2XP
16
Dagenham
Unit 4B, Heathway Industrial Estate, Wantz Road
RM10 8PS
17
Derby
2 Canal Street
DE1 2RJ
18
Durham
Unit C2, Abbey Road Retail & Business Park, Pity Me
DH1 5HA
19
Fareham
Unit 1, The IO Centre, Midpoint 27, Stephenson Road
PO15 5RU
20
Glasgow Albion
Unit 4A, Albion Trading Estate, South Street, Glasgow
G14 0SY
21
Hayes
Hayes End Road
UB4 8EH
22
Hove
Unit 2, Conway Street
BN3 3LN
23
Hull
Units 3-4 Principal Trading Park, Scarbrough Street
HU3 3EE
24
Kidderminster
Unit 1b Birmingham Road, Greenhill industrial Estate
DY10 2RN
25
Leeds
83 Roseville Road
LS8 5DT
26
Leicester
Seagas House, 152 Abbey Lane
LE4 0DA
27
Lincoln
Dixon Way
LN6 7DD
28
Maidstone
Unit 4, Burnt Ash Road, Quarry Wood Industrial Estate
ME20 7XB
29
Newcastle
Unit 12 Brough Parkway
NE6 2YF
30
Northampton
Unit 12 Quorn Way, Grafton Street Industrial Estate
NN1 2PN
31
Nottingham
Unit 4 Norton Road
NG7 3JG
32
Peckham
Unit 3-4 Bellenden Road
SE15 4RF
33
Portsmouth
42 & 56 Middle Street
PO5 4BN
34
Rayleigh
63 (F4) Stadium Way, Benfleet
SS7 3TS





--------------------------------------------------------------------------------





35


Reading
Unit 4 Hyperion Way
RG2 0HG
36


Redditch
Unit 2 Clive Road
B97 4BT
37


Salford
Unit 5 Aubrey Street, Salford Enterprise Park
M50 3UP
38


Salisbury
Units 2 & 3 Newton Road, Churchfields Industrial Estate
SP2 7QA
39


Slough
Unit 2 White Hart Road
SL1 2SF
40


Southampton
65 Millbrook Road East
SO15 1HN
41


St Albans
Unit 6, Dencora Centre, Off Campfield Road
AL1 5HN
42


Staples Corner
Unit 1 & 2, 715 North Circular Road
NW2 7AH
43


Stoke
Unit C & D Broad Street
ST1 4NH
44


Swindon
Unit 25 Bridgemead
SN5 7YT
45


Tottenham
Unit 10 Mowlem Trading Estate, Leeside Road
N17 0QJ
46


Watford
28 - 34 Greenhill Crescent
WD18 8JU
47


West Bromwich
Unit 7, Credenda Road, Bromford Road Industrial Estate
B70 7JE
48


Wolverhampton
Unit 1 Cooper Street
WV2 2HP
49


Woolwich
Units 3 & 4 Block 2 Woolwich Dockyard Industrial Estate
SE18 5PQ







--------------------------------------------------------------------------------



Schedule 3


Assets excluded from the Sale




All Office furniture in the Headquarters
All office partitions in the Headquarters
All Motor Vehicles belonging to APX
All air conditioning systems
All communications, AV and computer systems and cabling
All obligations and liabilities of SSA and the Company in respect to the
Business conducted by the Company




--------------------------------------------------------------------------------



Schedule 4


New Service Agreement for SSA




--------------------------------------------------------------------------------



Schedule 5


Indemnification Agreement




--------------------------------------------------------------------------------



Schedule 6
Returning Employees
Chris Barella
Paul Callinde
Craig Sarahs
Rob Goodheart
Bill Stimson
Chetan Vyas
Falgun Patel
Martin Christmas
Colin Cottrell
Ajay Manchanda
Debasish Satpathy
Syd Coxon
Praveen Rangbhotla
Stuart Spencer
David Oliver
Nigel Thonell
Martin Amos
Peter Satchwell
Ian Taylor
Martyn Satchwell
Gary Jones
Craig Young
John Slatcher
Lee Shipley
Gursevak Singh (Junior)
Jason Hart
Harshal Shah
Pip BM Hayes
John Williams
Paul Babbage
Darren Moody
Jason Mercer
David Von Stuben
Marco Bonanni
Rachael Billingham
Geoff Swallow  
Stephen Higgins
Rob Morrison  
Vimal Kara
Bhavesh Modi
Sameer Motawala




--------------------------------------------------------------------------------



IN WITNESS whereof this Agreement has been duly executed and is intended to be
and is delivered on the date first above written.


Signed by
)
/s/ Martin Gray
Duly authorized on behalf of
)
Euro Car Parts Limited
)
 
 
 
Signed by
)
/s/ Sukhpal Singh Ahluwalia
Duly authorized on behalf of
)
Sukhpal Singh Ahluwalia
)
 
 
 
 
 
 
Signed by
)
/s/ Victor M. Casini
Duly authorized on behalf of
)
Victor M. Casini
LKQ Corporation
)
Senior Vice President
 
 
 
 
 
 
Signed by
)
/s/ Sukhpal Singh Ahluwalia
Duly authorized on behalf of
)
APX Autopart Express Limited
)



